 1
 2                                                                JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     EDDIE TURNER,                     ) NO. CV 20-0830-AB (KS)
11                                     )
                     Petitioner,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14   RALPH M. DIAZ, Warden,            )
                                       )
15                   Respondent.       )
16   _________________________________ )
17
18         Pursuant to the Court’s Order, IT IS ADJUDGED that this action is dismissed with
19   prejudice.
20
21   DATED: June 15, 2021
22                                                    ________________________________
23                                                           ANDRÉ BIROTTE JR.
                                                      UNITED STATES DISTRICT JUDGE
24
25
26
27
28
